Citation Nr: 0514436	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-07 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from September 1960 to March 
1961 while in the Army National Guard, and from September 
1962 to November 1962 in the U.S. Navy.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a regional office (RO) rating decision of May 2003.  


REMAND

The veteran contends that he was hospitalized for treatment 
of a seizure disorder in San Diego, while he was in the Navy.  
His separation document shows that he enlisted for a period 
of four years on September 13, 1962, but was discharged on 
November 23, 1962.  Although the reason for separation is not 
explicitly reported on that document, a review of the Naval 
personnel regulations then in effect shows that the citation 
listed as the reason for separation refers to separation of 
enlisted personnel by reason of physical disability.  (A copy 
of this regulation has been incorporated into the claims 
file.)  In addition, a record of a private hospitalization in 
October 1965, for a tonsillectomy, notes that the veteran's 
general health was good, except for occasional epilepsy 
seizures, for which he took Dilantin.  

In view of these factors, the Board finds there is a further 
VA duty to assist the veteran in developing evidence 
pertinent to his claim for service connection for a seizure 
disorder.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  Specifically, he must be afforded an examination, 
and inservice hospitalization records must be obtained, if 
available.  In this regard, VA s request for service medical 
records pertaining to this period of service met with the 
response that such records were not available.  However, 
there is no evidence that the clinical (inpatient) records 
were specifically requested.  Since these records would be 
typically filed by hospital name, rather than by the 
veteran's name, a separate request must be made for these 
particular records.  In addition, the veteran should be 
requested to provide, or identify, any post-service treatment 
records which may contain a relevant history.

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  Invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  In 
particular, ask him to submit (or 
authorize VA to obtain) medical evidence 
of any evaluations for a seizure disorder 
after service which may contain relevant 
history, i.e., where he told the doctor 
when his seizure disorder began.    

2.  Request that the NPRC furnish 
inpatient clinical records of the 
veteran's hospitalization in the USNH at 
San Diego, for an unknown period of time, 
between September 13, 1962, and November 
23, 1962.  Attempts to obtain these 
records must continue until the records 
are obtained, or it can be established 
that further efforts would be futile.  
See 38 C.F.R. § 3.159(c)(2) (2004).  
Efforts to obtain the records, and the 
responses received, should be documented 
in the claims file.  

3.  Thereafter (but regardless of whether 
additional evidence is received) arrange 
for the veteran to undergo a VA 
examination (by a neurology specialist, 
if available) to determine if he 
currently has a seizure disorder, and if 
so, whether such disorder was initially 
manifested, or increased in severity, 
during active duty from September 13, 
1962, to November 23, 1962.  The claims 
file, to include a copy of this REMAND, 
must be made available to the physician 
prior to the examination.  A thorough, 
detailed history should be elicited from 
the veteran, and the examiner's opinion 
should contain the complete rationale for 
all conclusions.   

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity for response, 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




